Appeal from (1) a judgment of the County Court, Kings County, convicting appellant, after trial, of assault in the second degree with intent to commit rape and sentencing him to the Elmira Reception Center, (2) said sentence, and (3) each and every intermediate order therein made. *1000Judgment unanimously .affirmed. No opinion. No separate appeal lies from the sentence or intermediate orders, which have been reviewed on the appeal from the judgment of conviction.
Present — Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.